DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 April 2021.
Applicant's election with traverse of Species B, including claims 1-9, is acknowledged.  The traversal is on the grounds that species A and B are not distinct because they have the same new feature that both have an elastic disengaging ring that is located between the distal wall of the syringe barrel and said needle.  This is not found persuasive. The examiner notes that the consideration of a shared special technical feature is required for determination of unity of invention in applications submitted under 35 U.S.C. 371, however, because this application is filed under 35 U.S.C. 111(a), a different restriction analysis is performed. In this case, the species are distinct because (i) Each species, as claimed, requires a mutually exclusive limitation as described in the restriction requirement mailed 19 February 2021, AND (ii) The species, as claimed, are not obvious variants of each other. See MPEP 806.04.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in China on 2018.08.02. It is noted, however, that certified copies of the applications as required by 37 CFR 1.55 have not been received. For more information regarding document retrieval please visit https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx.
Claim Objections
Claim 4 is objected to because it recites “the distal wall of the syringe barrel said the needle”. This is grammatically incorrect and should be “the distal wall of the syringe barrel and said needle”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 include the limitations “front end” and “front part”. It is unclear which side of the syringe is intended by “front”. For the purpose of examination, “front” is interpreted to be the same side as “distal”. 
Claims 2-4, and 6-9 include the limitations “rear part”. It is unclear which side of the syringe is intended by “rear”. For the purpose of examination, “rear” is interpreted to be the same side as “proximal”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Harsh et al. (US 5,205,833 A) in view of Evans et al. (US 2013/0289489 A1). 
Regarding claim 1, Harsh et al. discloses a medical syringe for preventing needle-stick injury (Fig 4, Col 1 lines 16-21), comprising: a syringe barrel (44 Fig 3), wherein a distal wall (Distal wall- annotated Fig 3 below) and a conical fitting (46 Fig 3) are provided at a front part (Front part is the part of syringe 42 visible in Fig 3) of said syringe barrel in which said conical fitting is located at a front end of said distal wall (Fig 3); a plunger rod (48 Fig 4) being capable of moving forwards and backwards in the syringe barrel (“Reciprocating within the interior of the syringe barrel 44” Col 6 Lines 16-21) after said plunger rod is inserted into the syringe barrel from an opening of a proximal end of the syringe barrel; and a needle (32 Fig 3) and a disengaging ring (10 Fig 3), wherein said needle and said disengaging ring are plugged onto the conical fitting of the syringe barrel (See assembled device Fig 4) and the disengaging ring is capable of moving forwards and backwards on the conical fitting of the syringe barrel (See movement of ring 10 from on the fitting in Fig 4 to disengaged Fig 5), and wherein the disengaging ring is located between the distal wall of the syringe barrel and the needle (See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall) when the needle and the disengaging ring are plugged onto the conical fitting of the syringe barrel, and at this time, wherein a front end (the left end of 16 Fig 3) of the disengaging ring leans against a proximal end of the needle (40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (See Fig 5, Col 6 Lines 54-58). 
    PNG
    media_image1.png
    291
    866
    media_image1.png
    Greyscale

However, Harsh et al. fails to disclose wherein the disengaging ring is elastic, a proximal end of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel, and 
Evans et al. teaches a disengaging ring (100 Fig 4) configured for safe  removal from a distal end of a syringe (1000 Fig 6) to prevent needle stick injuries [0003], wherein the disengaging ring is elastic ([0004] elongated flexible member 120 would return to its relaxed position after it is released [0044]), a proximal end (124 Fig 6) of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel (Fig 6, distal wall 1005 Fig 3), and the device is disengaged from the conical fitting of the syringe barrel when the elastic disengaging ring plugged onto the conical fitting of the syringe barrel is radially pinched flat (Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel). It would have been obvious to one of ordinary skill at the time of effective filing for the disengaging ring that removes the needle of Harsh et al. to have the limitations as taught by Evans et al. so the user will no longer be required to apply any significant tensile force to overcome the pull off force while removing the needle, some of the normal forces applied to the sidewall to generate the tensile force is converted into a thrust force by the elongated flexible members pushing the device away from the syringe [0036]. The motivation would be to further prevent needle-stick injuries by eliminating the necessary initial pull off force [0003]. 
Regarding claim 2, modified Harsh et al. teaches a medical syringe for preventing needle-stick injury according to claim 1. Modified Harsh et al. further teaches wherein an inner diameter of a middle part of said elastic disengaging ring is larger than an inner diameter of a front part and an inner diameter of a rear part (Evans et al.- the elongated members 120 have inner surfaces defining inner diameters, See annotated Fig 4 below, the inner diameter of the middle part is larger than the front and rear parts), and wherein the elastic disengaging ring is located between said distal wall of said syringe barrel and said needle when the needle and the elastic disengaging ring are plugged onto said conical fitting of the syringe barrel (Harsh et al.- See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall), and at this time, wherein the proximal end (Evans et al.- 124 Fig 6) of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel (Evans et al.- Fig 6, distal wall 1005 Fig 3) and the front end (Harsh et al.- the left end of 16 Fig 3) of the elastically deformed elastic disengaging ring leans against the proximal end of the needle (Harsh et al.- 40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (Harsh et al.- See Fig 5, Col 6 Lines 54-58) when the middle part of the elastic disengaging ring plugged onto the conical fitting of the syringe barrel is radially pinched flat (Evans et al.- Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel).

    PNG
    media_image2.png
    802
    598
    media_image2.png
    Greyscale

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harsh et al. (US 5,205,833 A) in view of Evans et al. (US 2013/0289489 A1) and Hayes (US 5,850,951 A).
Regarding claim 3, modified Harsh et al. teaches a medical syringe for preventing needle-stick injury according to claim 1. Modified Harsh et al. further teaches wherein an inner diameter of a rear part of said elastic disengaging ring is larger than an inner diameter of a front part of the elastic (Evans et al.- the inner diameter is smaller distally because the device tapers distally, the shape of the disengaging ring is frustoconical [0031]), and an outer diameter of said conical fitting of said syringe barrel (The inner diameter of the rear part of the disengaging ring would necessarily be larger than an outer diameter of said conical fitting so the device can fit over the conical fitting as described), and wherein the elastic disengaging ring is located between said distal wall of the syringe barrel and said needle when the needle and the elastic disengaging ring are plugged onto the conical fitting of the syringe barrel (Harsh et al.- See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall), and at this time, wherein the proximal end (Evans et al.- 124 Fig 6) of the elastically deformed elastic disengaging ring leans against said distal wall of the syringe barrel (Evans et al.- Fig 6, distal wall 1005 Fig 3) and the front end (Harsh et al.- the left end of 16 Fig 3) of the elastically deformed elastic disengaging ring leans against the proximal end of the needle (Harsh et al.- 40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (Harsh et al.- See Fig 5, Col 6 Lines 54-58) when the rear part of the elastic disengaging ring plugged onto the conical fitting of the syringe barrel is radially pinched flat (Evans et al.- Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel). However, modified Harsh et al. fails to teach the proximal end of the elastically deformed elastic disengaging ring moves along the distal wall of the syringe barrel. 
Hayes teaches a proximal end (103 Fig 5A) of an elastically deformed elastic disengaging ring (102 Fig 5A) moves along a distal wall of a container (116 Fig 5A, See Figs 5A-5B). It would have been obvious to one of ordinary skill at the time of effective filing for the proximal end of the elastically deformed elastic disengaging ring of modified Harsh et al. to move along the distal wall as taught by Hayes to further convert the normal forces to the side wall into a thrust force to be able to remove the device without applying an axial force (Col 2 Lines 46-50).
Regarding claim 4, modified Harsh et al. teaches a medical syringe for preventing needle-stick injury according to claim 1. Modified Harsh et al. further teaches wherein an inner diameter of a rear part of said elastic disengaging ring is larger than an outer diameter of said conical fitting of said syringe barrel (The inner diameter of the rear part of the disengaging ring would necessarily be larger than an outer diameter of said conical fitting so the device can fit over the conical fitting as described) and a conical inclined surface is provided on said distal wall of the syringe barrel (Harsh et al.- See conical inclined surface of distal wall in annotated Fig 3 below), and wherein the elastic disengaging ring is located between the distal wall of the syringe barrel said the needle when the needle and the elastic disengaging ring are plugged onto the conical fitting of the syringe barrel (Harsh et al.- See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall), and at this time, wherein the proximal end (Evans et al.- 124 Fig 6) of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel (Evans et al.- Fig 6, distal wall 1005 Fig 3) and the front end (Harsh et al.- the left end of 16 Fig 3) of the elastically deformed elastic disengaging ring leans against the proximal end of the needle (Harsh et al.- 40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (Harsh et al.- See Fig 5, Col 6 Lines 54-58) when the elastic disengaging ring on the conical fitting of the syringe barrel is radially pinched flat (Evans et al.- Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel). 
    PNG
    media_image1.png
    291
    866
    media_image1.png
    Greyscale


Hayes teaches a proximal end (103 Fig 5A) of an elastically deformed elastic disengaging ring (102 Fig 5A) moves along a distal wall of a container (116 Fig 5A, See Figs 5A-5B). It would have been obvious to one of ordinary skill at the time of effective filing for the proximal end of the elastically deformed elastic disengaging ring of modified Harsh et al. to move along the distal wall as taught by Hayes to further convert the normal forces to the side wall into a thrust force to be able to remove the device without applying an axial force (Col 2 Lines 46-50).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harsh et al. (US 5,205,833 A) in view of Evans et al. (US 2013/0289489 A1) and Mide et al. (US 2015/0320940 A1).
Regarding claim 5, modified Harsh et al. teaches a medical syringe for preventing needle-stick injury according to claim 1. Modified Harsh et al. further teaches wherein the elastic disengaging ring is constrained on the conical fitting of the syringe barrel (Harsh et al.- Fig 4, the device is threadedly engaged with the needle hub 40 which is in a friction fit with the conical fitting 46 (Col 6 Lines 24-26), this friction fit secures and constrains the device 10 over the conical fitting) and the elastic disengaging ring is capable of moving forwards and backwards on the conical fitting of the syringe barrel only under an external force (Harsh et al.- The device 10 stays on the syringe until it is removed by the user (Col 6 Lines 56-58)) when the inner diameter of the front part of the elastic disengaging ring is elastically deformed and plugged onto the conical fitting of the syringe barrel (Evans et al.- when the elastic disengaging ring is plugged onto the device and when the inner diameter of the front part is pinched flat, the disengaging ring is capable of moving forward, See Fig 6 where the device moves forward when it is deformed). 

    PNG
    media_image2.png
    802
    598
    media_image2.png
    Greyscale

However, modified Harsh et al. is silent to wherein an inner diameter of a front part of said elastic disengaging ring is smaller than an outer diameter of said conical fitting of said syringe barrel.
Mide et al. teaches an inner diameter of a front part of a disengaging ring is smaller than an outer diameter of said conical fitting of said syringe barrel (See annotated Fig 21a below). It would have been obvious to one of ordinary skill at the time of effective filing for the inner diameter of the front part of modified Harsh et al. to have the limitations as taught by Mide et al. to reduce the overall profile of the disengaging ring by forming the front part as close as possible to the size of the conical fitting.

    PNG
    media_image3.png
    329
    590
    media_image3.png
    Greyscale

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harsh et al. (US 5,205,833 A) in view of Moen (US 2002/0138045 A1) and Evans et al. (US 2013/0289489 A1). 
Regarding claim 6, Harsh et al. discloses a medical syringe for preventing needle-stick injury (Fig 4, Col 1 lines 16-21), comprising: a syringe barrel (44 Fig 3), wherein a distal wall (Distal wall- annotated Fig 3 below) and a conical fitting (46 Fig 3) are provided at a front part (Front part is the part of syringe 42 visible in Fig 3) of said syringe barrel in which said conical fitting is located at a front end of said distal wall (Fig 3); a plunger rod (48 Fig 4) being capable of moving forwards and backwards in the syringe barrel (“Reciprocating within the interior of the syringe barrel 44” Col 6 Lines 16-21) after said plunger rod is inserted into the syringe barrel from an opening of a proximal end of the syringe barrel; and a needle (32 Fig 3) and an disengaging ring (10 Fig 3), wherein said needle and said disengaging ring are plugged onto the conical fitting of the syringe barrel (See assembled device Fig 4) and a front part (16 Fig 3) of the disengaging ring is fixedly fitted on a locking fitting (40 Fig 3) of a rear part of the needle (“Forward section 16 includes means for securely, but removably, attaching the device 10 to the base of a needle.” Col 5 Lines 19-21), and wherein the disengaging ring is located between the distal wall of the syringe barrel and the needle (See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall) when the needle and the disengaging ring are plugged onto the conical fitting of the syringe barrel, and at this time, wherein a front end (the left end of 16 Fig 3) of the disengaging ring leans against a proximal end of the needle (40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (See Fig 5, Col 6 Lines 54-58).

    PNG
    media_image1.png
    291
    866
    media_image1.png
    Greyscale

However, Harsh et al. fails to disclose wherein the disengaging ring is elastic, a front part of the elastic disengaging ring is fixedly snap-fitted on a locking fitting of a rear part of the needle by a bayonet, a proximal end of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel, and the needle is disengaged from the conical fitting of the syringe barrel when the elastic disengaging ring plugged onto the conical fitting of the syringe barrel is radially pinched flat. 
	Moen teaches a fitting for a needle comprises a bayonet snap-fitting (Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the fitting fixing the needle to the disengaging ring of Harsh et al. to have the limitations as taught by Moen since such a modification is the result of a simple substitution of one known element (threaded connection) for another (snap-fitted bayonet connection) to achieve a predictable result (securely and removably fastening the needle in place). 
	Evans et al. teaches a disengaging ring (100 Fig 4) configured for safe  removal from a distal end of a syringe (1000 Fig 6) to prevent needle stick injuries [0003], wherein the disengaging ring is elastic ([0004] elongated flexible member 120 would return to its relaxed position after it is released [0044]), a proximal end (124 Fig 6) of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel (Fig 6, distal wall 1005 Fig 3), and the device is disengaged from the conical fitting of the syringe barrel when the elastic disengaging ring plugged onto the conical fitting of the syringe barrel is radially pinched flat (Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel). It would have been obvious to one of ordinary skill at the time of effective [0036]. The motivation would be to further prevent needle-stick injuries by eliminating the necessary initial pull off force [0003].
	Regarding claim 7, modified Harsh et al. teaches a medical syringe for preventing needle-stick injury according to claim 6, wherein an inner diameter of a middle part of said elastic disengaging ring is larger than an inner diameter of a front part and an inner diameter of a rear part (Evans et al.- the elongated members 120 have inner surfaces defining inner diameters, See annotated Fig 4 below, the inner diameter of the middle part is larger than the front and rear parts), and wherein the elastic disengaging ring is located between said distal wall of said syringe barrel and said needle when the needle and the elastic disengaging ring are plugged onto said conical fitting of the syringe barrel (Harsh et al.- See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall), and at this time, wherein the proximal end (Evans et al.- 124 Fig 6) of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel (Evans et al.- Fig 6, distal wall 1005 Fig 3) and the front end (Harsh et al.- the left end of 16 Fig 3) of the elastically deformed elastic disengaging ring leans against the proximal end of the needle (Harsh et al.- 40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (Harsh et al.- See Fig 5, Col 6 Lines 54-58) when the middle part of the elastic disengaging ring plugged onto the conical fitting of the syringe barrel is radially pinched flat (Evans et al.- Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel). 

    PNG
    media_image2.png
    802
    598
    media_image2.png
    Greyscale

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harsh et al. (US 5,205,833 A) in view of Moen (US 2002/0138045 A1), Evans et al. (US 2013/0289489 A1) and Hayes (US 5,850,951 A). 
Regarding claim 8, modified Harsh et al. teaches a medical syringe for preventing needle-stick injury according to claim 6. Modified Harsh et al. further teaches wherein an inner diameter of a rear part of said elastic disengaging ring is larger than an inner diameter of a front part of the elastic disengaging ring (Evans et al.- the inner diameter is smaller distally because the device tapers distally, the shape of the disengaging ring is frustoconical [0031]), and an outer diameter of said conical fitting of said syringe barrel (The inner diameter of the rear part of the disengaging ring would necessarily be larger than an outer diameter of said conical fitting so the device can fit over the conical fitting as described), and wherein the elastic disengaging ring is located between said distal wall of the syringe barrel and said needle when the needle and the elastic disengaging ring are plugged onto the conical fitting of the syringe barrel (Harsh et al.- See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall), and at this time, wherein (Evans et al.- 124 Fig 6) of the elastically deformed elastic disengaging ring leans against said distal wall of the syringe barrel (Evans et al.- Fig 6, distal wall 1005 Fig 3) and the front end (Harsh et al.- the left end of 16 Fig 3) of the elastically deformed elastic disengaging ring leans against the proximal end of the needle (Harsh et al.- 40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (Harsh et al.- See Fig 5, Col 6 Lines 54-58) when the rear part of the elastic disengaging ring plugged onto the conical fitting of the syringe barrel is radially pinched flat (Evans et al.- Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel). However, modified Harsh et al. fails to teach the proximal end of the elastically deformed elastic disengaging ring moves along the distal wall of the syringe barrel. 
Hayes teaches a proximal end (103 Fig 5A) of an elastically deformed elastic disengaging ring (102 Fig 5A) moves along a distal wall of a container (116 Fig 5A, See Figs 5A-5B). It would have been obvious to one of ordinary skill at the time of effective filing for the proximal end of the elastically deformed elastic disengaging ring of modified Harsh et al. to move along the distal wall as taught by Hayes to further convert the normal forces to the side wall into a thrust force to be able to remove the device without applying an axial force (Col 2 Lines 46-50).
Regarding claim 9, modified Harsh et al. teaches a medical syringe for preventing needle-stick injury according to claim 6. Modified Harsh et al. further teaches wherein an inner diameter of a rear part of said elastic disengaging ring is larger than an outer diameter of said conical fitting of said syringe barrel (The inner diameter of the rear part of the disengaging ring would necessarily be larger than an outer diameter of said conical fitting so the device can fit over the conical fitting as described) and a conical inclined surface is provided on said distal wall of the syringe barrel (Harsh et al.- See conical inclined surface of distal wall in annotated Fig 3 below), and wherein the elastic disengaging ring is located between the distal wall of the syringe barrel and said needle when the needle and the elastic disengaging ring are plugged onto the conical fitting of the syringe barrel (Harsh et al.- See Fig 4, when assembled, the forward section 16 of disengaging ring 10 is positioned between the needle 32 and the distal wall), and at this time, wherein the proximal end (Evans et al.- 124 Fig 6) of the elastically deformed elastic disengaging ring leans against the distal wall of the syringe barrel (Evans et al.- Fig 6, distal wall 1005 Fig 3) and the front end (Harsh et al.- the left end of 16 Fig 3) of the elastically deformed elastic disengaging ring leans against the proximal end of the needle (Harsh et al.- 40 Fig 3) and pushes the needle to move forward so that the needle is disengaged from the conical fitting of the syringe barrel (Harsh et al.- See Fig 5, Col 6 Lines 54-58) when the elastic disengaging ring on the conical fitting of the syringe barrel is radially pinched flat (Evans et al.- Fig 6, the elongated flexible members are pinched flat to push the device off the syringe barrel).

    PNG
    media_image1.png
    291
    866
    media_image1.png
    Greyscale

However, modified Harsh et al. fails to teach the proximal end of the elastically deformed elastic disengaging ring moves along the distal wall of the syringe barrel.
Hayes teaches a proximal end (103 Fig 5A) of an elastically deformed elastic disengaging ring (102 Fig 5A) moves along a distal wall of a container (116 Fig 5A, See Figs 5A-5B). It would have been obvious to one of ordinary skill at the time of effective filing for the proximal end of the elastically deformed elastic disengaging ring of modified Harsh et al. to move along the distal wall as taught by Hayes to further convert the normal forces to the side wall into a thrust force to be able to remove the device without applying an axial force (Col 2 Lines 46-50).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783